     Case 2:17-cv-00012-TLN-JDP Document 106 Filed 01/13/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER GUSTARD,                               Case No. 2:17-cv-00012-TLN-JDP (PC)
12                        Plaintiff,                     ORDER REFERRING CASE TO POST-
                                                         SCREENING ADR PROJECT AND
13            v.                                         STAYING CASE FOR 120 DAYS
14    KAMALA HARRIS, et al.,
15                        Defendants.
16

17          Plaintiff is a former state prisoner, proceeding without counsel. Defendants have

18   answered the complaint.

19          I am referring all post-screening civil rights cases filed by pro se state inmates to the Post-

20   Screening ADR (Alternative Dispute Resolution) Project in an effort to resolve such cases more

21   expeditiously and less expensively. Defense counsel from the Office of the California Attorney

22   General has agreed to participate in this pilot project. No defenses or objections shall be waived

23   by their participation.

24          As set forth in the screening order, plaintiff has stated a potentially cognizable civil rights

25   claim. Thus, the court stays this action for a period of 120 days to allow the parties to investigate

26   plaintiff’s claims, meet and confer, and then participate in a settlement conference.

27

28
                                                        1
     Case 2:17-cv-00012-TLN-JDP Document 106 Filed 01/13/21 Page 2 of 4


 1          Accordingly, this case is set for a settlement conference before Magistrate Judge Dennis

 2   M. Cota on March 4, 2021 at 1:00 p.m., via Zoom videoconferencing software.1 No later than

 3   thirty days before the settlement conference, defense counsel shall provide Judge Cota’s

 4   Courtroom Deputy the email contact information for all of the parties that will be appearing at the

 5   settlement conference.2 All appearing parties, with the exception of plaintiff, will be notified via

 6   email of the meeting information prior to the settlement conference. Plaintiff’s shall contact

 7   Judge Cota’s Courtroom Deputy to obtain the information needed to join the meeting via

 8   telephone.

 9          There is a presumption that all post-screening prisoner civil rights cases assigned to the

10   undersigned will proceed to settlement conference.3 However, if after investigating plaintiff’s

11   claims and speaking with plaintiff, and after conferring with defense counsel’s supervisor,

12   defense counsel in good faith finds that a settlement conference would be a waste of resources,

13   defense counsel may move to opt out of this pilot project. A motion to opt out must be filed

14   within thirty days of the date of this order.

15          At least seven days prior to the conference, the parties shall submit to the settlement judge

16   a confidential settlement conference statement. The parties’ confidential settlement conference

17   statements shall include the following: (a) names and locations of the parties; (b) a short

18   statement of the facts and alleged damages; (c) a short procedural history; (d) an analysis of the

19   risk of liability, including a discussion of the efforts made to investigate the allegations; and (e) a

20   discussion of the efforts that have been made to settle the case. Defendant shall e-mail the
21   settlement conference statement to Magistrate Judge Dennis M. Cota at

22   dmcorders@caed.uscourts.gov. Plaintiff shall place his settlement conference statement in the

23   U.S. mail addressed to United States Magistrate Judge Dennis M. Cota, Redding Federal

24   Courthouse, 2986 Bechelli Lane, Redding, CA 96002. Plaintiff shall mail his settlement

25   conference statement so that it is received by the court at least seven days before the settlement

26          1
               At the time of this writing, the courthouse is closed to the public. The time or location of
27   this conference will be updated if circumstances dictate.
             2
               The contact information should be submitted via email to cpine@caed.uscourts.gov.
28           3
               If the case does not settle, the court will issue a discovery and scheduling order.
                                                          2
     Case 2:17-cv-00012-TLN-JDP Document 106 Filed 01/13/21 Page 3 of 4


 1   conference.

 2            In accordance with the above, it is hereby ORDERED that:

 3            1. This case is set for a settlement conference before Magistrate Judge Dennis M. Cota on

 4   March 4, 2021 at 1:00 p.m.

 5            2. This action is stayed for 120 days to allow the parties an opportunity to settle their

 6   dispute before the discovery process begins. Except as provided herein or by subsequent court

 7   order, no other pleadings or other documents may be filed in this case during the stay of this

 8   action. The parties shall not engage in formal discovery, but the parties may elect to engage in

 9   informal discovery.

10            3. Within thirty days from the date of this order, defendant shall file any motion to opt out

11   of the Post-screening ADR Project.

12            4. No later than thirty days prior to the settlement conference, defense counsel shall

13   provide Judge Cota’s Courtroom Deputy the email contact information for all parties that will be

14   appearing at the settlement conference.

15            5. At least seven days prior to the settlement conference, each party shall submit a

16   confidential settlement conference statement, as described above, to Magistrate Judge Cota.

17            6. If a settlement is reached at any point during the stay of this action, the parties shall file

18   a Notice of Settlement in accordance with Local Rule 160.

19            7. The parties remain obligated to keep the court informed of their current addresses at all

20   times during the stay and while the action is pending. Any change of address must be reported
21   promptly to the court in a separate document captioned for this case and entitled “Notice of

22   Change of Address.” See E.D. Cal. L.R. 182(f).

23
     IT IS SO ORDERED.
24

25
     Dated:      January 12, 2021
26                                                         JEREMY D. PETERSON
                                                           UNITED STATES MAGISTRATE JUDGE
27

28
                                                          3
     Case 2:17-cv-00012-TLN-JDP Document 106 Filed 01/13/21 Page 4 of 4


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           4
